Allowable Subject Matter


	The following notice of allowance is in response to the amendment received on January 18, 2021.  

	Examiner’s statement of reasons for allowance for Claims 1-20 are stated below.

The following is an examiner's statement of reasons for allowance: See Applicant's arguments filed on January 18, 2021 to the independent claims. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Regarding independent Claim 1; the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art that teaches: “obtain a first intensity map of the first image and a second intensity map of the second image, each cell of the first intensity map generated from a corresponding cell of the first image and at least one other adjacent cell of the first image, each cell of the second intensity map generated from a corresponding cell of the second image and at least one other adjacent cell of the second image; compare intensity variations between the first intensity map of the first image and at least one of the second intensity map of the second image and a combination intensity map obtained from at least the first intensity map and the second intensity map; and identify a shadow within the first image, based on the intensity variations” in combination with the other limitations of the independent claim. 
The dependent claims are allowable due to its dependence to the independent claim. 

The dependent claims are allowable due to its dependence to the independent claim. 


Regarding independent Claim 17; the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art that teaches: “wherein the comparing generates an intensity map for each of the images, combines the intensity maps into a combined intensity map, generates a variation map including relative differences between the combined intensity map and one of the intensity maps; and identifying a shadow within at least one of the images from the relative differences 6that are outside a threshold range” in combination with the other limitations of the independent claim. 
The dependent claims are allowable due to its dependence to the independent claim. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING HON whose telephone number is (571)270-5245.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MING Y HON/Primary Examiner, Art Unit 2666